Citation Nr: 0619459	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right shoulder dislocation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for residuals of a right shoulder 
dislocation, effective March 19, 2003.  Later that month, the 
veteran filed a notice of disagreement (NOD) with respect to 
the assigned initial rating, and a statement of the case 
(SOC) was issued in January 2004.  The veteran filed a 
substantive appeal in March 2004.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In January 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the October 2005 supplemental SOC (SSOC)) 
and returned the matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right-handed; hence, his right shoulder is 
considered his  major upper extremity.

3.  Since the March 2003 effective date of the grant of 
service connection, the residuals of the veteran's right 
shoulder dislocation have consisted primarily of a 
noncompensable degree of right shoulder range of motion loss 
with pain; while osteoarthritis of the AC joint has been 
noted, there is no medical evidence of ankylosis, impairment 
of the humerus, or dislocation or nonunion of the clavicle or 
scapula with loose movement..


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for residuals of dislocation of right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.20, 4.27,  4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10 percent for residuals of a right 
shoulder dislocation has been accomplished.

In an April 2005 post-rating notice , the RO notified the 
veteran that evidence showing that his residuals of right 
shoulder location had increased in severity was needed to 
support the claim for a higher initial rating.  The letter 
explained that this evidence may be a statement from a doctor 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The letter also indicated that the appellant could 
statements from other individuals who are able to describe 
from their own knowledge and personal observations the manner 
in which the disability had worsened; or, if he had no other 
evidence of increased disability, his own statement.  
Thereafter, the veteran was afforded opportunities to 
respond.   Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the April 2005 notice letter 
satisfies  the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO indicated 
that it would obtain records of VA treatment if the veteran 
furnished information and evidence, and that it would obtain 
records of private medical providers if the veteran furnished 
information and authorization for each provider  Further, the 
RO explicitly requested that the veteran furnish information 
in his possession. pertaining to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the document meeting the 
VCAA's notice requirements was provided to the veteran after  
the September 2003 rating action on appeal.  However, the 
Board finds that any lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005),rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 

The record clearly reflects that, through various documents 
generated in connection with the claim and the appeal of the 
denial of the claim, the RO notified the veteran of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the claim, and the bases for 
the denial of the claim; after each, he was afforded the 
opportunity to present information and/or evidence in 
response. Following the issuance of the April 2005 notice 
letter, the RO afforded the veteran yet another opportunity 
to present information and/or evidence in support of his 
claim before the claim was readjudicated (as reflected in the 
October 2005 SSOC).  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005See ATD Corp., 159 F.3d 
at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, this 
was accomplished in the SOC and SSOC, which suffices for 
Dingess/Hartman.  While the Court also stated that, in claims 
arising out of an original claim for service connection, VA 
notice must include information regarding the effective date 
that may be assigned, and such notice has not explicitly been 
provided in this case, on these facts, such omission is 
harmless.  Id.  In adjudicating the claim for a higher 
initial rating, the Board is considering (as the RO has 
considered) all time periods since the effective date of the 
grant of service connection (which would, by implication, 
involve a consideration of effective date for any higher 
rating granted).  [Parenthetically, the Board notes that the 
veteran has not even suggested that the assigned effective 
date for the grant of service connection is being 
challenged].  Moreover, because, in this case, the Board is 
denying the claim for a higher initial rating, no effective 
date is being assigned.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's service medical records are 
associated with the claims file, as are treatment records 
from the private medical providers.  The veteran has been 
afforded VA examinations in connection with his claim, the 
reports of which are associated with the claims file. 
Significantly, the veteran had not  identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to the claim for a higher initial rating 
for the residuals of a right shoulder dislocation.  The 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Legal Analysis


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between a claim for increase and a claim for a 
higher initial rating assigned at the time service connection 
for a disability is granted.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time based on 
the facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The initial 10 percent rating for the veteran's residuals of 
dislocation of right shoulder has been assigned under 
Diagnostic Codes (DCs) 5201-5014, which is indicative of 
osteomalacia (DC 5014) rated on the basis of limitation of 
motion of the arm (DC 5201).  See 38 C.F.R. §§ 4.20, 4.27.  

Muskuloskeletal disabilities of the shoulder and arm are 
rated under Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran is right-handed, as reflected in his March 
1985 service enlistment examination report; hence, his right 
shoulder is considered the major upper extremity.

Diagnostic Code 5201 prescribes a 20 percent rating for 
limitation of motion of the arm (major or minor) to the 
shoulder level, and for motion of a minor upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 30 percent rating is assignable for the minor upper 
extremity, when motion is limited to within 25 degrees from 
the side.

Standard or full ranges of motion for the shoulder are 
flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees, each.  See 38 
C.F.R. § 4.71, Plate I.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the criteria for an 
initial rating in excess of 10 percent has not been met at 
any time since the effective date of the grant of service 
connection for the residuals of right shoulder dislocation.  

Medical records from Roseland Community hospital, dated from 
April 1994 to August 1997, reflect notations of right 
shoulder pain, and are negative for any findings of shoulder 
deformity, dislocation, or fracture.

An August 2003 VA orthopedic examination report records 
findings of right shoulder to 160 degrees on forward flexion, 
limited to 160 degrees with pain; extension to 40 degrees of 
extension, limited to 40 degrees with pain; to 160 degrees on 
abduction, limited to 160 degrees with pain; to 40 degrees of 
adduction, limited to 40 degrees with pain; to 90 degrees on 
both internal and external rotation, without pain at 90 
degrees.  The examiner noted that there was no swelling of 
the right shoulder, with no tenderness or deformity.  The 
examiner diagnosed dislocation of the right shoulder with 
recurrence.  The examiner added that the veteran did not want 
to have an x-ray study of his right shoulder.

The September 2005 VA orthopedic examination report records 
findings of forward flexion to 170 degrees; abduction to 170 
degrees.  The veteran had mild discomfort that began at 130 
degrees of forward flexion and abduction at 150 degrees of 
this right shoulder when compared to the left.  He had 
extension to 50 degrees, internal rotation to 70 degrees; and 
external rotation to 70 degrees, all without pain.  The 
examiner noted tenderness to palpation over the 
acromioclavicular (AC) joint.  The veteran also had 
apprehension and discomfort with shoulder abduction and 
external rotation, which was somewhat improved with posterior 
pressure relieving his anterior shoulder pain.  His 
neurological examination was normal with good sensation and 
motor examination of superficial, radial and ulnar median 
nerve distribution.  His rotator cuff musculature appeared to 
be intact and strong.  X-ray examination of his right 
shoulder revealed that his right shoulder glenohumeral joint 
was reduced and appeared to be within normal limits.  The 
scapulohumeral joint was also normal.  His AC joint, however, 
had significant osteoarthritic changes with near bone-on-bone 
articulation.  The examiner added that the range of motion 
during passive, active, and repetitive motions appeared to be 
the same.  There was no limitation secondary to weakness, 
fatigability, incoordination, or flare-ups.  This did not 
appear to affect his usual occupation or his activities of 
daily living.  

The September 2005 examiner added that, in regards to his 
residual right shoulder dislocation, the veteran had some 
mild discomfort with abduction, external rotation, and with 
certain movements.  His range of motion appeared to be well 
preserved given the previous dislocations.  There appeared to 
be no significant ankylosis in the scapulohumeral 
articulation.  In summary, the examiner noted diagnosed the 
veteran with residual status post-right shoulder dislocation 
at the glenohumeral joint times two, with some AC joint 
osteoarthritis, which could be related to his previous 
shoulder injuries.

This evidence clearly shows that, even considering the extent 
of functional loss due to pain (described, most recently, as 
"mild discomfort"), the veteran has consistently been able 
to accomplish shoulder motion above shoulder level; clearly 
this range of motion is not compensable under DC 5201.  
Moreover, given the September 2005 examiner's comments that 
the range of motion during passive, active, and repetitive 
motions appeared to be the same, and that there was no 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups, there is no basis for any 
finding that the veteran's pain is so disabling as to warrant 
assignment of the minimum, 20 percent rating for the major 
extremity under DC 5201 based on consideration of the section 
4.40 and 4.45 and DeLuca factors. 

The Board also finds that no other diagnostic code provides 
basis for assignment of any rating in excess of 10 percent 
for the right shoulder disability.  

The September 2005 finding of AC osteoarthritis does not 
change the basis for rating the disability under 
consideration.  In this regard, the Board notes under DC 
5010, traumatic arthritis is evaluated, under DC 5003, as 
degenerative arthritis, which, in turn is rated on the basis 
of limitation of motion of the part affected (here, pursuant 
to DC 5201, for limitation of motion of the arm).  As the 
above analysis makes clear, however, the record presents no 
basis for assignment of even the minimum compensable rating 
for the right shoulder under DC 5201 (20 percent).  While the 
note to DC 5003 provides that, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, this provision is 
consistent with the assignment of a 10 percent rating for the 
disability, but provides no authority for assignment of any 
rating greater than 10 percent for the shoulder.

The Board also notes that, in the absence of medical evidence 
of ankylosis (the September 2005 examiner specifically found 
no significant ankylosis of the AC joint) or medical evidence 
of impairment of the humerus, evaluation of the disability 
under DC 5200 or 5202, respectively, is not appropriate.  
Further, while the 2003 examiner assessed dislocation of the 
right shoulder with recurrence, there is no persuasive, 
objective evidence to support actual dislocation of the 
shoulder; as indicated above, that examination elicited no 
significant findings, and the veteran did not then want an x-
ray of the shoulder. As such, there is no medical basis for 
assignment of a 20 percent rating, under DC 5203, for 
dislocation or malunion of the clavicle or scapula with loose 
movement (the only bases for assignment of a rating greater 
than 10 percent under that diagnostic code).  There also are 
no findings pertinent to the right shoulder to warrant rating 
the disability under any other provision of VA's rating 
schedule.  

Finally, the Board finds that there is no showing that, at 
any point since the effective date of the grant of service 
connection, the veteran's residuals of right shoulder 
dislocation have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the January 2005 SOC and October 
2005 SSOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating for residuals of right 
shoulder dislocation must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for residuals of 
right shoulder dislocation is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


